Citation Nr: 1826996	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disability; and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to October 1968.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.    


FINDINGS OF FACT

1. An April 2005 Board decision denied entitlement to service-connection for a low back disability.      

2. The evidence received since the April 2005 Board decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability.  

3. The Veteran's back disability is etiologically related to his active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for a back disability was originally addressed in a November 1976 deferred rating decision.  The Veteran was later denied service connection for a low back disorder in an April 2003 rating decision.  The Veteran appealed that decision, which was subsequently denied in an April 2005 Board decision on the basis that the Veteran's degenerative disc disease was not related to service.  The Veteran did not appeal that decision. 

In May 2010, the Veteran sought to reopen his claim, which was denied in a July 2010 rating decision.  The RO denied reopening of the claim of entitlement to service connection for degenerative disc disease based on a finding that new and material evidence had not been presented.  

The evidence that has been received since the April 2005 Board decision includes various VA medical records, VA examinations, and private examinations, as well as relevant lay statements.  The Board finds that the above-mentioned evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for a back disability is reopened.

Service Connection for a Back Disability 

The Veteran asserts that his diagnosed degenerative disc disease is a result of his service.  

To that end, the Veteran submitted a September 2012 private medical opinion from his treating physician.  The physician acknowledged that he examined the Veteran and reviewed the Veteran's medical history.  He reported that the Veteran experienced an in-service lower back injury from lifting heavy objects while serving in the Republic of Vietnam.  The physician indicated that the Veteran's lower back pain had increased in severity since the in-service incident.  The physician stated that a recent magnetic resonance imaging scan (MRI) revealed multiple areas of neuroforamen narrowing, significant Schmorl's nodes at L2-3 and L3-4, and probable nerve impingement at L4 and L5 per protruding/herniating discs.  The physician opined with a reasonable degree of medical certainty that in-service events were the cause of the above mentioned areas of pathology.  In his rationale, the physician indicated that he based his opinion on examination and review of the Veteran's medical records.  

In May 2014, the Veteran was afforded a VA examination to address the etiology of his low back disability.  The Veteran reported that he began experiencing lower back pain while in service and that it had been continuous since that time.  The examiner stated that the Veteran was not treated for back pain from the time of his separation from service until 2003.  The examiner noted that the Veteran was diagnosed with degenerative disc disease and degenerative joint disease in 2003.  The examiner acknowledged a 1967 incident reported in the Veteran's service treatment records (STRs), in which the Veteran sustained a contusion after being struck in the back.  

The examiner opined that the Veteran's degenerative disc disease was less likely than not related to service.  In reaching that conclusion, the examiner indicated that there was no evidence related to any low back disability from 1976 until 2003.  Thus, the examiner found that there was no evidence of chronicity.  However, a June 1987 treatment note indicates that the Veteran had a chronic lower back condition, and a history of lower back pain.  Further, the Board notes that the Veteran clearly filed a claim of entitlement to service connection for a back disability as early as 1976, which is indicative of him experiencing back pain since at least that time.  

The Board finds that the Veteran's September 2012 private opinion report is adequate because the examiner reviewed the claims file and discussed relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Board finds that the physician based his conclusions on an accurate factual premise.  In comparison, as noted above, the May 2014 VA examiner relied on an inaccurate factual premise in forming his opinion.  Thus the Board finds that the May 2014 VA opinion is inadequate, and thus is not afforded probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the September 2012 private opinion report is the most probative evidence of record.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability is granted.  

Entitlement to service connection for a back disability is granted. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


